TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00525-CR


NO. 03-98-00526-CR


NO. 03-98-00527-CR







Willie Wilritch, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY


NOS. 496-254, 496-255 & 497-633, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING







The county court at law found appellant Willie Wilritch guilty of terroristic threat,
assault, and resisting arrest.  The court assessed punishment in the first two causes at incarceration
for 180 days and a $2000 fine, and in the third cause at incarceration for 365 days and a $4000
fine.

Appellant contends the court erred by ordering that he serve the three sentences
consecutively because the causes arose out of the same criminal transaction and were consolidated
for trial.  See Tex. Penal Code Ann. § 3.03(a) (West Supp. 1999).  Appellant also contends the
court erred by cumulating these sentences with the sentence imposed in a felony case because the
State failed to prove his identity as the person convicted in the felony. The State confesses error
with respect to both contentions.

The points of error are sustained.  The county court at law's judgments are
modified to delete the cumulation orders.  As modified, the judgments of conviction are affirmed.



	                                                                       


	Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Modified and, as Modified, Affirmed in Each Cause

Filed:   November 30, 1999

Do Not Publish